Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Initially, the examiner makes of record that previously withdrawn claims 8-24 and 32-37 have been rejoined.
Mullee, US 2003/0024883, discloses the purification of organic solvent fluids (see abstract).  It is further taught by Mullee that their chemical purification system purifies numerous organic solvents, such as ethyl lactate, n-butyl acetate, and cyclopentanone (see paragraph 38), that the organic solvent fluid is anhydrous, which is intended to refer to an organic solvent fluid having a water content lower than 1.0% by weight (see paragraph 39), that the ion-exchange media is rinsed with isopropyl alcohol to eliminate any water (i.e. the organic solvent fluid contains trace amounts of isopropyl alcohol; see paragraphs 40-43), and that a purification of an ethyl lactate solvent fluid resulted in a purified ethyl lactate sample containing 0.2 ppb of iron, less than 0.05 ppb of nickel, less than 0.05 ppb of chromium, and less than 0.05 ppb of lead (See Table 1 in Example I).  Specifically, note Examples I-III and Tables I-III.  However, patentee differs from applicant in that Mullee does not teach or suggest in general a chemical liquid containing a metal impurity containing metal atoms, an organic impurity containing an alcohol, and the specific organic solvents required by applicant in the newly amended claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
January 26, 2022